105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith Earl GODWIN, Plaintiff--Appellant,v.Robert H. ANDERSON, III, Assistant Attorney General;  E.Everett Bagnell, Judge;  E. Preston Grissom,Judge, Defendants--Appellees.
No. 96-7288.
United States Court of Appeals, Fourth Circuit.
Submited Dec. 19, 1996.Decided Jan. 6, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-95-958)
Keith Earl Godwin, Appellant Pro Se.
Maryann Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Godwin v. Anderson, No. CA-95-958 (E.D.Va. July 14, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED